El Juez Asociado Se. MacLeaRV,
emitió la opinión del Tribunal.
La presente demanda fue entablada por la Señorita Creeencia Gí-uzmán y Toro, mediante su abogado Sr. D. José A. Poventud, en 21 de Marzo de 1904, contra el Dr. Esteban Yidal Píos, por daños y perjuicios, en la suma de cinco mil dollars ($5000) para reparar las injurias su-fridas por la demandante mediante el acto de seducción cometido por el demandado y en virtud de promesa de ma-trimonio.
Se alega en la demanda que el Dr. Esteban Vidal y Ríos propuso á la madre é bija que vinieran á su casa y ocupa-ran allí una habitación á fin de que él iludiera educar á la niña según su gusto, teniendo en perspectiva casarse con ella, al llegar á la mayor edad. Se alega que la madre no deseaba aceptar la oferta sin darle algo en pago al referi-do doctor por el alquiler de la habitación ocupada por ella y sus hijas; de modo que fué convenido que ella le prepa-raría el café por la mañana, barrería su despacho y lava-ría ropa algunas veces. Se alega además en la demanda que el Dr. Vidal á menudo visitaba como novio á la mu-chacha Creeencia, y muchas veces le prometió casares con ella así que llegara á la mayor edad; que hizo grandes es-fuerzos para persuadirla á realizar actos carnales, y que la demandante siempre rehusaba indignada, diciendo que tales actos únicamente podrían realizarse bajo la sagra-da protección de los vínculos del matrimonio. Se alega que el demandado llegó á insistir más y más en tales súpli-cas, y le suplicó á la muchacha que no le prolongara sus sufrimientos, asegurándola siempre que era su intención casarse pronto con ella. Encontrándose la joven confun-dida á consecuencia de tantos ofrecimientos, finalmente consintió en entregar su virginidad al hombre que creyó era sincero en sus promesas, pero que luego demostró ser su peor enemigo, rehusando absolutamente dar cumpli-miento á sus muchas promesas; que al cometerse el acto, *347la madre de la demandante, como por obra de la Provi-dencia Divina, se- presentó en el sitio donde se realizaba aquella escena, precisamente á tiempo oportuno pudien-do presenciar el hecho en el momento ‘ ‘ supremo ” y al en-contrarse sorprendido por la madre de la demandante, el demandado se lanzó hacia ella amonestando1 e que no dije-ra una palabra de lo que había visto; que él se casaría con la joven y eclipsaría el daño que había causado á su hija. Encontrándose la madre en tan difícil situación, no pudo menos que aceptar las promesas del Doctor demandado y contentarse con sus lágrimas que eran su único consuelo en su pesar por la triste desgracia y la injuria irreparable que vió perpetrar en su hija. Se alega además que el de-mandado no solamente rompió sus promesas expresamen-te, sino también por el compromiso de casarse con otra mujer; que trató éste de obligar á la madre é hija á salir de su casa, y hasta mandó á la compañía de la luz eléctrica que quitasen la luz de la habitación que ocupaban; y que ahora la desgraciada demandante dirige su última súplica á la Corte á fin de que la justa sentencia de la misma pue-da servir de ejemplo y terror al demandado, para que en lo sucesivo deje de cometer semejante delito.
La demandante luego continúa con arreglo al procedi-miento que anteriormente se acostumbraba seguir en es-ta Isla, y reproduce varios artículos del Código en los cua-les funda la demanda, ó sea el Código Civil Revisado, ar-tículos 1803, 1221, 1225, 1055, 1056 y 25; así como la Oiv den Greneral No. 118, serie de 1899, artículo 63.
Termina la demanda suplicando á la Corte que la ten-. ga por admitida, y que dicte sentencia condenando al demandado que pague á la adora la suma de cinco mil dollars y al pago de las costas.
El demandado, mediante su abogado, Sr. Luis Llorens Torres, formula su contestación, consignando varios he-chos que no tienen importancia para la presente resolu-ción, y después niega todo lo alegado en la demanda que *348expresa lo contrario á lo que consigna en su contesta-ción. El también cita las autoridades jurídicas que for-man la base de su defensa, ó sea los artículos 1803, 1869 y 1859 del Código Civil; y además dice el demandado en una excepción previa, que aún suponiendo que fueran ciertos los hechos alegados en la- demanda no constitui-rían una causa de acción y que como la demanda dice que el daño fue causado por Vidal en el mes de Enero de 1903, lo cual quiere decir que la demandante debió haber proce-dido con anterioridad, al día 30 de Enero de 1904, pero que la demandante permitió que pasara el susodicho mes de Enero sin entablar su demanda, y lo hace en Abril de 1904, quince meses después del acto denunciado, habiendo por tal motivo prescrito el derecho de la demandante; y fundando su demanda en el artículo 3803 ella debía haber leído el artículo 1869 que dice claramente: “Las siguien-tes prescriben dentro del año: 1. Las acciones para re-cobrar ó retener la posesión. — 2. Las acciones que exigen responsabilidad civil por insultos graves ó calumnia, y por obligaciones que surjan de la falta ó negligencia re-ferida en la sección 1803, desde el momento en que la persona agramada tuvo conocimiento de dicho agravio.”
La contestación continúa en forma de argumentación según era costumbre con arreglo al antiguo Código de En-juiciamiento Civil para demostrar que de acuerdo con las alegaciones de la misma demanda había intervenido el es-tatuto de limitación, y que había prescrito la demanda; y el demandado termina suplicando á la Corte que lo declare no culpable del cargo, y que se impongan las costas á la demandante.
La sentencia de la Corte sentenciadora á la letra dice:
SENTENCIA.
‘' Iíoy .día. diez 3^ nueve .de Julio .de 1904, habiéndose llamado para juicio esta causa en el día 'de ayer -diez y ocho de Julio .comparecie-ron las partes por medio de sus abogados Don José Angel Poven-*349tud por la demandante y Don Luis Llorens Torres por la parte demandada y anunciaron estar dispuestos á discutir previamente la cuestión de ley aducida por el 'demandado en su contestación, “De no alegarse en la demanda liecbos suficientes para constituir una causa de acción/.’ toda vez que admitiendo como ciertos los hechos alegados en la demanda resulta prescrita la acción ejecutada.— El Tribunal después de oir los alegatos de las partes, es de opinión, por las razones que separadamente se consignan, que la ley está á favor del demandado y por tanto declara con lugar la objeción aducida desestimando la demanda icon las costas á la aetora, expi-diéndose auto de ejecución contra sus bienes para hacerlas efectivas.
En esta Corte comparecieron ambas partes mediante sus respectivos abogados defensores y desarrollaron am-pliamente sus argumentos orales y presentaron alegatos por escrito. El argumento otral tuvo lugar en el día 8 de Eebrero próximo pasado, y la única cuestión presentada por el apelante es si era ó no correcta la sentencia de la Corte de Distrito al sostener la excepción previa.
De un reconocimiento de la demanda, según aparece en los autos, es difícil determinar si la aetora quiere deman-dar por seducción en virtud de promesa de matrimonio, ó en reclamación de daños y perjuicios por faltar al cumpli-miento de la promesa de matrimonio. En la segunda pá-gina de su demanda ella alega que tenía por objeto de la misma recobrar cinco mil dollars por daños y perjuicios, sufridos en su persona, buen nombre y reputación. Si la demanda es solo por seducción, es difícil comprender qué relación tienen los artículos 1221, 1225, 1055 y 1056 del Código Civil, que tratan de contratos, con el presente ca-so.
. Con arreglo al antiguo Código de Enjuiciamiento Civil, que estaba vigente en esta Isla en la fecba en que fue enta-blado el presente pleito, no podía valerse de la Ley de Prescripción mediante excepción previa, pero era nece-sario alegarla especialmente en la contestación. Y aun-que la citada sentencia de la Corte de Distrito fué dictada en el mes de Julio próximo pasado, después de la fecba *350en que empezó á regir el actual Código de Enjuiciamien-to Civil, los preceptos del antiguo Código debían haberse aplicado, y debía haberse desestimado la excepción pre-via. Véanse los artículos 531 y 532 del antiguo Código de Enjuiciamiento Civil. .
Sin embargó examinemos este punto á la luz de las de-cisiones aplicables al presente Código de Enjuiciamiento Civil, y se verá que llegamos al mismo resultado.
Juzgado con arreglo al presente Código de Enjuicia-miento Civil que no regía en la época en que se entabló la demanda, podría alegarse que de acuerdo con el párrafo 7 del artículo 105 la demanda estaba sujeta á una excep-ción previa, porque es ambigua, ininteligible é incierta; pero esta objeción no fué hecha por el demandado. El con-fía en la 6a. subdivisión de dicho artículo, ó sea que la de-manda no consigna suficientes hechos para constituir una causa de acción, y con arreglo á dicho párrafo intenta ale-gar, mediante excepción previa, la ley de prescripción.
En su contestación el demandado mezcla stis negativas y excepciones con sus defensas afirmativas de tan mala manera como la demandante ocnfunde sus causas de ac-ción; y nos parece á nosotros que hubiera sido mejor, por parte de la Corte sentenciadora, que ordenara á ambas partes que volvieran á presentar sus defensas, y que por una parte se expresara la causa de acción en palabras cla-ras é inteligibles, exponiendo los hechos que originan la acción en lenguaje usual y conciso, según lo dispone el ar-tículo 103 del Código de Enjuiciamiento Civil; y por par-te del demandado que expusiera primero las excepciones en el orden que correspondiera, de acuerdo con lo dispues-to por el artículo 105 del Código de Enjuiciamiento Civil, y en caso de que la excepción previa no se estimare sufi-ciente, y fuere de consiguiente desestimada, que presen-tara luego en la contestación su negativa general y sus de-fensas afirmativas.
Pero por supuesto debemos ocuparnos de los autos se-*351gún se presentan, y no cabe duda de que con arreglo á la práctica vigente en la actualidad la ley de prescripción puede alegarse mediante excepción previa; pero para que pueda sostenerse tal excepción, debe aparecer claramente en la misma demanda que la causa de acción ba prescrito. Esta es doctrina sentada en muchas sentencias de la Corte Suprema de California. El Código de California es el del cual parece que el artículo 105 del Código de Enjuicia-miento Civil .de Puerto Rico se ha tomado, aunque está redactado en el mismo lenguaje que el de los correspon-dientes artículos de los Códigos de Idaho y Montana. Comparando las leyes se verá que el artículo 105 del Có-digo de Enjuiciamiento Civil de Puerto Rico es casi idén-tico, palabra por palabra, al artículo 430 del Código de California, al 680 del Código de Montana, y al 3206 del. Código de Idaho. Es indudable que los últimos fueron copiados, como el nuestro, del de California. Queda establecido por las sentencias de las Cortes de California que una excepción previa, según el texto de la ley, á saber, que la demanda no aduce hechos suficientes para determinar una causa de acción,, no puede consi-derarse como comprendida en la ley de prescripción y será desestimada. En algunos casos los demandados intentaron valerse de la ley de prescripción bajo esta objeción general . Una persona demandada solo puede valerse de la ley de prescripción alegándola especialmen-te, ya sea por excepción previa, ya por contestación. Cuando la defensa tenga el carácter^ de un privilegio especial, del cual únicamente puede valerse la parte alegándo-lo, entonces su alegación, ya por excepción previa ya por contestación debe especificar claramente el fundamento de su defensa. Y cuando una demanda determina la cau-sa de acción, partes de la cual son impedidas, y partes que no lo están, una excepción previa presentada á toda la de-manda, fundándose en que no expone suficientes hechos para constituir una causa de acción, será desestimada.
*352Brennan v. Pond. 46 Cal 8.
Brown v. Martin, 25 Cal. 82.
Farwell v. Jackson, 28 Cal. 107.
Clark v. Smith, 66 Cal. 645.
Aunque la excepción previa presentada en este pleito no cumple en un todo con los requisitos que exigen las de-cisiones de California, podría quizás considerarse sufi-cientemente, bien alegada para justificar una sentencia basada en las leyes de prescripción, pero como se lia dicho anteriormente, una demanda no está sujeta á excep-ciones de esta naturaleza, á menos que aparezca clara-mente de los términos de la misma que la causa de acción ha prescrito. Este principio está bien establecido por las siguientes decisiones de la Corte Suprema de California, °á saber:
Williams v. Gergin, 116 Cal. 59-60.
Pleasant v. Samuels, 114 Cal. 38.
Kraner v. Halsey, 82 Cal. 211.
Doe v. Sanger, 78 Cal. 151.
Wise v. Williams, 72 Cal. 548.
Cameron v. San Francisco, 68 Cal. 391.
Farwell v. Jackson, 28 Cal. 107.
Brown v. Martin, 25 Cal. 89, 90, 91.
Smith v. Richmond, 19 Cal. 481.
Ord v. de la Guerra, 18 Cal. 76.
Barringer v. Warden, 12 Cal. 314-315.
Estas causas también, están sostenidas por las decisio-nes de la Corte Suprema de los Estados Unidos. De las muchas que hay puede hacerse referencia á las siguientes:
Gormley v. Bunyan, 138 U. S. 623.
Sanger v. Nightingale, 122 U. S. 176.
Sullivan v. Portland & Kennebec R. R. Co. 94 U. S. 806.
S. P. R. R. Co. v. Danton, 146 U. S. 202.
No puede decirse de la demanda en el presente pleito *353que aparece claramente de la misma que lia prescrito la causa de acción en la cual.se funda el presente pleitofal-ta muclio para ser así. Aunque las alegaciones lieclia& en dicha demanda son confusas y obscuras no demuestran claramente que la causa de acción fué basada exclusiva-mente en el acto de seducción; y que por consiguiente fué impedida por la ley de prescripción, y .por esta razón, aún cuando, no hubiera otras, la excepción previa debía haber-se desestimado por la Corte inferior, y esta Corte se ve precisada á revocar la sentencia de dicha corte inferior, ordenando que se proceda en la misma de acuerdo con lo expuesto en el presente dictamen.

Revocada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández,.Pignoras y Wolf.